17-103
     Lin v. Sessions
                                                                                  BIA
                                                                            Laforest, IJ
                                                                          A200 294 186
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of January, two thousand eighteen.
 5
 6   PRESENT:
 7            RICHARD C. WESLEY,
 8            PETER W. HALL,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   JIAN LIN,
14                     Petitioner,
15
16                     v.                                        17-103
17                                                               NAC
18   JEFFERSON B. SESSIONS, III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Cora J. Chang, New York, NY.
24
25   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
26                                      Attorney General; Anthony W.
27                                      Norwood, Senior Litigation
28                                      Counsel; Christina P. Greer, Trial
29                                      Attorney; Kiriaki Grammenidis, Law
30                                      Student Intern, Office of
31                                      Immigration Litigation, United
32                                      States Department of Justice,
33                                      Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Jian Lin, a native and citizen of the

 6   People’s Republic of China, seeks review of a December 20,

 7   2016, decision of the BIA affirming a February 5, 2016,

 8   decision of an Immigration Judge (“IJ”) denying Lin’s

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).      In re Jian

11   Lin, No. A200 294 186 (B.I.A. Dec. 20, 2016), aff’g No.

12   A200 294 186 (Immig. Ct. N.Y. City Feb. 5, 2016).      We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review both

16   the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”   Wangchuck v. Dep’t of Homeland Sec., 448

18 F.3d 524, 528 (2d Cir. 2006).       The applicable standards of

19   review are well established.    8 U.S.C. § 1252(b)(4)(B); Xiu

20   Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

21       “Considering the totality of the circumstances, and all

22   relevant factors, a trier of fact may base a credibility


                                     2
1    determination on . . . the consistency between the

2    applicant’s or witness’s written and oral statements . . .

3    ., the internal consistency of each such statement, [and]

4    the consistency of such statements with other evidence of

5    record . . . without regard to whether an inconsistency,

 6   inaccuracy, or falsehood goes to the heart of the

 7   applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu

 8   Xia Lin, 534 F.3d at 163-64.

 9       Substantial evidence supports the agency’s

10   determination that Lin was not credible as to his claim

11   that Chinese officials detained and harmed him on account

12   of his distribution of religious flyers or as to his

13   continuing practice of Christianity in the United States.

14       The agency reasonably relied on record inconsistencies

15   regarding whether Chinese police broke several of Lin’s

16   ribs and whether he was unable to attend church for his

17   first two years in the United States because he was living

18   in Virginia and there was no church there where Chinese was

19   spoken.   See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu

20   Xia Lin, 534 F.3d at 166-67 & n.3.   Lin did not provide

21   compelling explanations for these inconsistencies.     See

22   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A


                                    3
1    petitioner must do more than offer a plausible explanation

2    for his inconsistent statements to secure relief; he must

3    demonstrate that a reasonable fact-finder would be

4    compelled to credit his testimony.” (internal quotation

5    marks omitted)).

 6       The agency reasonably relied further on his failure to

 7   rehabilitate Lin’s credibility with reliable corroborating

 8   evidence.     “An applicant’s failure to corroborate his or

 9   her testimony may bear on credibility, because the absence

10   of corroboration in general makes an applicant unable to

11   rehabilitate testimony that has already been called into

12   question.”     Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

13   Cir. 2007).     As the agency noted, Lin failed to provide any

14   evidence to corroborate his claim that police broke his

15   ribs, or that he attends church weekly in the United

16   States.     Furthermore, the agency did not err in declining

17   to credit Lin’s mother’s unsworn letter, in which she

18   claimed to have bailed him out of jail and witnessed his

19   injuries.     See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.

20   2013) (deferring to agency’s decision to afford little

21   weight to relative’s letter because it was unsworn and from

22   an interested witness).


                                     4
1           Given the inconsistencies and the lack of

2    corroboration, the agency’s adverse credibility

3    determination is supported by substantial evidence.

 4   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at

 5   167.    That determination is dispositive of asylum,

 6   withholding of removal, and CAT relief because all three

 7   claims are based on the same factual predicate.    See Paul

 8   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

 9          For the foregoing reasons, the petition for review is

10   DENIED.

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk




                                    5